Citation Nr: 0534179	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-17 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, and if the claim is reopened, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from August 1989 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO decision which, in pertinent 
part, denied service connection for bursitis, right shoulder, 
and denied service connection for an acquired psychiatric 
disorder. In January 2002, the veteran filed a notice of 
disagreement.  In September 2002, the RO issued a statement 
of the case, and in November 2002, the veteran timely filed 
his substantive appeal.

In July 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

In December 2003, the Board remanded this case for additional 
evidentiary development, and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The Board's remand 
also instructed the RO to consider the veteran's claim for an 
acquired psychiatric disorder on a new and material basis, 
due to a prior final denial of this claim by an October 1998 
RO decision.

In January 2005, the RO granted service connection at a 20 
percent disability rating for bursitis of the right shoulder, 
effective from April 2000.  It does not appear in the record 
that the veteran has disagreed with the initial disability 
rating assigned to this condition.  Therefore, this issue is 
no longer on appeal.

In February 2005, the RO issued a supplemental statement of 
the case which found that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, and 
that the reopened claim, when considered on the merits, was 
denied.  

As indicated below, the Board finds that the veteran has now 
submitted new and material evidence to reopen his claim for 
service connection for an acquired psychiatric disorder.  The 
reopened claim is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1998, the RO denied the veteran's initial 
claim for service connection for an acquired psychiatric 
disorder.  Although the veteran filed a timely notice of 
disagreement regarding this decision, he did not timely 
perfect his appeal of this decision following the RO's 
issuance of a statement of the case in August 1999.

2.  Evidence received since the October 1998 RO decision 
includes some evidence which is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.  


CONCLUSIONS OF LAW

1.  The October 1998 RO rating decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  New and material evidence has been submitted since the 
RO's October 1998 decision, and the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  

The veteran first claimed service connection for an acquired 
psychiatric disorder in April 1998.  An October 1998 RO 
decision denied the veteran's claim.  The veteran filed a 
notice of disagreement in July 1999, and the RO issued a 
statement of the case in August 1999.  Thereafter, the 
veteran did not submit a timely substantive appeal, and the 
appeal was closed.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200 (2005).

The October 1998 rating decision is final, with the exception 
that the claim may be reopened if new and material evidence 
has been submitted since the last decision.  If the claim is 
so reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date (in April 2000), the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.

After reviewing the February 2005 supplemental statement of 
the case, it appears the RO found new and material evidence 
to reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  Based upon its own review of 
the underlying claim, the Board agrees with this 
determination. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Board finds that the evidence received since the October 
1998 RO decision bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran currently has an acquired psychiatric disorder as a 
result of his military service, and is of such significance 
that it must be considered together with all other evidence 
to fairly decide the merits of the claim.  Specifically, the 
veteran has submitted inservice hospitalization treatment 
records for a suicide attempt.  

At the time of the RO's October 1998 RO decision, the veteran 
was not shown to have psychiatric treatment during service.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material and that the 
claim for service connection for an acquired psychiatric 
disorder must be reopened.  

The reopening of this claim does not mean that service 
connection for an acquired psychiatric disorder is granted.  
Rather, the merits of the claim for service connection will 
have to be further reviewed by the RO after it develops 
additional evidence, as set forth in the below remand.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   Moreover, in light of the Board's decision herein, 
any error in notification is considered to be harmless.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the claim is reopened.


REMAND

The veteran contends that service connection is warranted for 
an acquired psychiatric disorder.   He specifically alleges 
that this condition began during his military service, and 
that it resulted in his inservice suicide attempt.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that the VA's duty to assist the veteran with 
his claim herein includes obtaining a VA medical opinion as 
to the etiology of the veteran's current psychiatric 
disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA 
psychiatric examinations, performed in April 1998 and in 
October 2001, diagnosed the veteran with schizoaffective 
disorder.  The examination reports fail to discuss the 
etiology of this condition.  The Board also notes that the 
veteran has submitted relevant inservice and post service 
treatment records, since these examinations were conducted, 
which should be considered in this matter.





In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to identify all 
VA and private medical treatment providers who have 
treated him for psychiatric problems since his 
discharge from the service in July 1991.  The RO 
should then obtain copies of the identified medical 
records, not previously obtained.

2.  The RO should then have the veteran undergo the 
appropriate VA examination to determine the current 
existence and etiology of any psychiatric disorder 
found.  The claims folder should be provided to and 
reviewed by the examiner.  The examiner should 
provide a medical opinion as to the approximate 
date of onset and etiology of any psychiatric 
condition identified, including any relationship to 
the veteran's active duty service, and the suicide 
gesture noted therein.  For each psychiatric 
condition found, the examiner is requested to 
express an opinion as to the following:  

Whether it is at least as likely as not 
that the veteran's current psychiatric 
condition had its onset in his military 
service.

3.  Thereafter, the RO should review the claim for 
service connection for an acquired psychiatric 
disorder.  The Board notes that the veteran has 
submitted additional evidence which has not been 
considered by the RO.  If the claim remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case and 
afforded the appropriate period of time to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


